That in truth and in fact a required bond election was actually called or held, when necessarily judicially found as a fact in bond validation proceedings, or certified *Page 705 
as a fact in the recitals of bonds that have been duly negotiated and passed into the hands of bona fide holders for value without notice, cannot be negatived or put in issue by the obligor on the bonds is a universal rule of law in this country. This is so, because the certification or recital of the existence vel non of a recitable fact (such as the fact that a bond election was held and what its result was) on the strength of the truth of which recital in the bonds such bonds were sold or negotiated, effectually estops the obligor from subsequently denying the truth of the recital, or thereafter refuting or denying the truth of facts such obligor must have averred in judicial proceedings to have such bonds validated, even though the recited or certified fact of the calling and favorable result of a bond election to authorize the issuance of the bonds may be altogether nonexistent, or the recital itself demonstrably false, as can be later shown by proof offered in a civil suit brought to enforce the bonds.
Special tax school district bonds are in all respects analogous to ordinary municipal bonds. This is true, because they are issued by a public corporation under its seal and pursuant to statutes which make them negotiable instruments when issued in accordance with the provisions of Section 17 of Article XII of the State Constitution and the statutes cognate therewith.
The rule as to the estoppel of the obligor on municipal bonds to deny that they were issued in conformity with, or by virtue of, certain statutes or constitutional provisions amounting to conditions precedent, is best stated in 19 Ruling Case Law, paragraph 303, page 1009, as follows, and is supported by the overwhelming weight of authority:
"A recital in municipal bonds that they are issued according to and in conformity with, or by virtue of, certain *Page 706 
statutes is equivalent to the representation that every preliminary step required by these statutes to be taken as a condition to the exercise by a public corporation of the power thereby delegated to issue bonds has been properly and legally taken, where the bonds are in the hands of innocent holders, and the officers issuing them were expressly or impliedly authorized to determine the questions to which their recital relates. And the corporation is thereby estopped to assert, as a defense to the bonds, the failure on the part of its officers to perform any of these preliminary conditions, or any irregularity in such performance. Thus it has been held that a recital in bonds issued by a city, importing a compliance with the city charter in the issue thereof, estops it to assert a non-compliance with the requirement that a petition signed by a certain portion of the freeholders within the corporate limits should be presented to the council before any bonds should be issued, where the question of the presence of this petition and its sufficiency was to be determined by the authorities who issued the bonds. Such a recital also estops the municipality from denying the validity of the bonds on the ground that no election was held to authorize their issuance; that there were irregularities in holding the election; that a majority of the votes were not cast in favor of the issuance of the bonds; that the corporation has issued more bonds than the vote of the council authorized, or then were authorized by vote of the people of the municipality, or that the issue of bonds is in excess of the debt limit, unless the truth of such recital depends upon a matter of public record; that all the conditions which the statute requires as a condition precedent to the issuance of the bonds has not been performed, when the performance of such conditions is a matter to be determined by the officers who issued the *Page 707 
bonds; that the delivery of the bonds held in escrow by a trustee was unauthorized, or that the municipality which issued the bonds was without corporate existence. It is, of course, essential to the legal effect of such a recital that it designate correctly the statute in conformity with which the bonds were issued, but an immaterial error in reciting the title of such statute will not affect the validity of the bonds."
The case of Weinberger v. Board of Public Instruction of St. Johns County, 93 Fla. 470, 112 Sou. Rep. 253, is not in point to sustain the objections of plaintiffs in error in this case, nor has that decision been overlooked, disregarded or overruled by this Court in its determination of this controversy, as petitioner for rehearing asserts in his petition.
In the Weinberger case, supra, the holding was that since Section 17 of Article XII of the Constitution affirmatively fixed unalterable requirements for the maturities of the bonds to be issued by special tax school district, that no power to issue bonds of different maturities existed, nor could the Legislature itself, by express enactment, lawfully authorize the issuance of bonds contrary to the express and mandatory provisions of the Constitution as to the required maturities, nor could the courts, acting under legislatively conferred jurisdiction in bond validation proceedings, curatively validate special tax school district bonds when same were void ab initio because attempted to be issued in direct violation of controlling mandatory organic provisions.
In that case the unconstitutional maturities of the bonds was necessarily apparent on the face of the validation proceedings. It was likewise obvious on the face of the bond authorization resolution and proceedings themselves, so no question of the rights of innocent holders of such invalid *Page 708 
bonds could ever have arisen, because the constitutional defect was so obvious, as a question of law, on the face of both the bonds and the recited bond validation proceedings, as to put the whole world on special notice thereof.
In this case, however, the question brought in issue is a question of fact, namely: the obligor's denial that an election was ever called or held in fact to authorize the bonds before such bonds were issued, although the fact of such an election was recited in the bonds. On this point, the alternative writ of mandamus alleges that such bonds had been judicially validated by the Circuit Court and had been issued by the Board of Public Instruction of Dade County on behalf of a Special Tax School District, containing the specific recital "that all conditions, acts and things essential to the validating exists, have happened and have been done in full compliance with law, and that this bond is within every limitation prescribed by the Constitution and laws of Florida, and that the faith, credit and assessable property of the said Special Tax School District No. 2 are hereby irrevocably pledged to the punctual payment of the principal and interest of this bond, in accordance with its terms." The alternative writ further alleges that the bonds, when issued, had endorsed on them the official validation certificate of the Clerk of the Circuit Court, as provided by Section 5110 C.G.L., 3300 R.G.S.
Now under the law, before bonds can be validated in judicial proceedings instituted under Sections 5106-5111 C.G.L., 3296-3301 R.G.S., the obligor county, municipality or special taxing district proposing their validation must affirmatively allege in a petition for validation (Section 5107 C.G.L., supra) its authority for incurring the bonded debt represented by the bonds. It also must specifically allege the particular fact that an election has been held and *Page 709 
that such election was in favor of the issuance of the bonds, in all cases where an election is required by either the Constitution or the laws of Florida as a condition precedent to the valid issuance of such bonds.
It was therefore necessary for the obligor Board of Public Instruction in this case, when it petitioned for validation of the bonds in controversy in this suit, to aver and prove to the Circuit Court that a proper election authorizing the issuance of such bonds had been actually called and held in accordance with the Constitution, before it could reasonably expect the Circuit Court to enter a decree of validation. So the principal purpose to be accomplished by a decree of validation was to put this question, which was a question of fact the proof of which necessarily existed de hors the face of the bonds, in perpetual repose by means of the decree of validation and the endorsed certificate of validation which the statute required the Clerk of the Circuit Court to sign and endorse on each separate bond in attestation of the fact of judicial validation as written on the bonds by the proper officers of the issuing obligor.
Therefore, the necessary legal effect of the endorsed certificate of validation written on each negotiable bond in accordance with Section 5110 C.G.L., 3300 R.G.S., was to officially recite or certify to the adjudicated existence of every condition that in law or in fact can be constitutionally put in perpetual repose by a judicial validation decree, including those extrinsic facts constituting conditions precedent, such as the calling and holding of a proper bond election and the favorable result thereof authorizing issuance, so that "the validity of such bonds * * * shall never be called in question in any court in this State" (Section 5109 C.G.L., 3299 R.G.S.). *Page 710 
The Weinberger case, supra, expressly holds that questions of law and fact affecting the power of an issuing obligor to issue bonds may be so conclusively asserted and determined in validation proceedings as to be forever conclusive on the petitioner for validation where the petition for validation did not disclose that the bonds were void ab initio, such as was shown in that case where it plainly appeared throughout the proceedings from the authorizing resolution to and through the final decree of validation itself, that the intended maturities
of the bonds there brought in question, were at distinct variance with the specific mandate of the Constitution on the subject.
Furthermore, in the Weinberger case, a taxpayer was the complainant who there attacked the decree of validation. He was not a party to the challenged validation decree on the record in that he had never intervened in the validation proceedings.
In this case, however, the objecting plaintiff in error is the very petitioner upon whose petition, and upon whose allegations of fact showing factual compliance with the constitutional requirement of an approving election, the certificate of validation was made, and the bonds issued by such petitioner, with an official certificate of validation attached. So at all events, even under the Weinberger case, petitioner is now completely estopped to negative its own representations as against the innocent holders of the bonds issued by it, whatever may be the justiciable legal rights of third party taxpayers who did not actually intervene in the bond validation proceedings or personally litigate therein as to the questions at issue.
The petition for rehearing is denied.
WHITFIELD, C.J., and TERRELL and BUFORD, J.J., concur.
BROWN, J., dissents. *Page 711 
ELLIS, P.J., not participating.